           Case 2:16-cr-00080-AWA-LRL Document 32 Filed 12/27/19 Page 1 of 1 PageID# 273
                                                                                                          ORIGINAL
AO 442 (Rev. 11/11) Arrest Warrant


                                                                                                                                2>%
                                         United States District Court
                                                                    for the

                                                          Eastern District of Virginia


                      United States of America
                                 V.

                                                                              Case No. 2:16cr80
                       SHELDON FRANKLIN




                             Defendant


                                                         ARREST WARRANT

To:       Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) SHELDON FRANKLIN                                                                                           >
who is accused ofan offense or violation based on the following document filed with the court:

^ Indictment               □ Superseding Indictment           □ Information       □ Superseding Information            □ Complaint
□ Probation Violation Petition                 □ Supervised Release Violation Petition     □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  T. 18; 1344 and 2 - Bank Fraud / Criminal Forfeiture - T.I8:981 {a){1)(C) and 982(a)(2)(A): T.21:853(p); and T.28:2461(c)
  (Count 1, et al)




Date:          05/19/2016                                                                               /s/
                                                                                            Issuing officer's signature


City and state:          Norfolk, Virginia                                          Robert J. Krask, U.S. Magistrate Judge
                                                                                              Printed name and title



                                                                    Return


          This warrant was receive
at (city and state)
                                             ^o ^( te) ^ j d!/, , and the person was arrested on (date) H/Ii fM
Date:
                                                                                           Arresting officer's signature




                             Te/pfn lO B/uA                                              Lp, Mf
                                                                                              Printed name and title
